Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed 3/1/2021 in which claims 8 and 15 were amended (with claims filed 2/4/2021).
Claims 8-10 and 15-20 remain pending and are presented for examination.
Claim Objections
Claim 8 is objected to because of the following informalities:  in step (d) line 1 and line 2, "insulating" should be amended to read -electrically-insulating-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2015/0295005 and Tseng hereinafter) in view of Kang (US 2012/0018840 and Kang hereinafter).
As to claims 8, 15, and 18-20: Tseng discloses [claim 8] a method of manufacturing an electronic device (Fig. 2; [0012]) comprising a semiconductor substrate (202) having first (uppermost surface) and second (lowermost surface) opposite surfaces and comprising an electrical insulation trench (210) extending in the substrate from the first surface to (“to” is interpreted to indicate direction and not a final destination; as 210 of Tseng is formed in the direction of the second surface, it meets the claimed limitation) the second surface (Fig. 2; [0012]), the electrical insulation trench comprising lateral walls, an electrically-insulating layer (224) covering the lateral walls, and a core made of a filling material (226) separated from the substrate by the insulating layer (224) and comprising an electrically-insulating portion (232) extending in the substrate from the first surface and covering the core (Fig. 2; [0013]), comprising the steps of: (a) forming a first opening (702) into the substrate from the first surface (Fig. 7; [0022]); (b) forming a layer of the material of the electrically-insulating layer (900) in the first opening ; (c) forming a layer of the filling material (1000) in the opening and on the first surface (Fig. 10; [0025]);(d) forming the insulating portion (Figs. 15-17; [0032]-[0034]; insulating portion 232) including forming a second opening (1402) into the substrate from the first surface and filling the second opening with the material (1600) of the insulating portion (Figs. 14A and 16; [0029] and [0033]); [claim 15] wherein the first surface is coplanar with a top surface of the electrical insulation trench (Fig. 2; [0012]-[0013]); [claim 18] wherein the filling material (226/1000) is polysilicon (Figs. 2 and 10; [0013] and [0025]); [claim 19] wherein the electrically-insulating portion (232) extends laterally in the substrate with respect to the rest of the electrical insulation trench (Fig. 2; [0012]-[0013]); [claim 20] comprising at least first and second optoelectronic components (pixels; e.g. P0,0 and P1,0 in Fig. 1) capable of emitting an electromagnetic radiation or of absorbing an electromagnetic radiation (Figs. 1 and 2; [0009] and [0012]), the first optoelectronic component resting on a first portion of the substrate and the second optoelectronic component resting on a second portion of the substrate (Fig. 1; [0009]), the electrical insulation trench (210) separating the first portion from the second portion (Figs. 1 and 2; [0009]-[0012]; 210 separates one pixel from an adjacent pixel by surrounding the first pixel).
Tseng fails to expressly disclose [claim 8] where the layer of the material of the electrically-insulating layer is also formed on the first surface; (e) etching portions of the layer of the material of the electrically-insulating layer and of the layer of the filling material present on the first surface; wherein step (e) is carried out before step (d).
 Tseng only shows the layer of material of electrically insulating layer in the opening, then forming the core material over the first surface and into the opening, and then removing the core material from the first surface (see Figs. 10 and 11). Tseng also discloses in Fig. 12 removing the exposed electrically insulating layer such that it is only present underneath the filling material/core material. 
Kang discloses [claim 8] an element isolation structure in which a material of the electrically-insulating layer is also formed on the first surface (Fig. 3I; [0059]); (e) etching portions of the layer of the material of the electrically-insulating layer and of the layer of the filling material present on the first surface (Figs. 3K-3L; [0061]-[0062]); wherein step (e) is carried out before step (d) (Figs. 3K-3N; [0061]-[0065]).
Therefore, the claimed invention would have been obvious before the effective filing date to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the method of Kang instead of Tseng to form the layer of material of electrically-insulating layer and then removing the unnecessary portions of both the electrically-insulating layer and the core material (as Tseng does remove extra portions of the core material over the first surface); if this leads to the anticipated success, in the instant case a layer that can electrically isolate the core region of polysilicon and can act as a deep trench isolation region by removing unnecessary extra portions, it is likely the product not of innovation but of ordinary skill.
When the step of having the electrically insulating layer over the first surface of the substrate as in Kang is incorporated into Tseng, the portion of the electrically insulating layer over the first surface would be removed in the step of Fig. 12 of Tseng . 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Kang as applied to claim 8 above, and further in view of He (CN 105632928 and He hereinafter; where a machine translation is used as an English language equivalent).
As to claims 9 and 16: Although the method disclosed by Tseng in view of Kang shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
[claim 9] wherein step (d) comprises a thermal oxidation step; [claim 16] wherein the insulating portion is a thermal oxide.
Step (d) in Tseng in view of Kang is formation of an STI.
He discloses in the preferred embodiment, 2 sentences prior to the discussion of Fig. 2 that “a shallow trench isolation structure 12 is made of silicon oxide, for example, by local thermal oxidation is generated.”
Therefore, He discloses using a thermal oxidation step to form an STI structure such that the insulating portion is a thermal oxide.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the method of thermal oxidation over those of Tseng in view of Kang to form the oxide for the STI; if this leads to the anticipated success, in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Kang as applied to claim 8 above, and further in view of Ko et al (US 2007/0215936 and Ko hereinafter).
Tseng in view of Kang discloses wherein step (d) comprises a step of chemical vapor deposition ([0065]). 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the method of CVD in Kang over those of Tseng to form the oxide for the STI; if this leads to the anticipated success, in the instant case an electrically isolating layer, it is likely the product not of innovation but of ordinary skill.
Tseng in view of Kang fail to expressly disclose where the CVD step is followed by a step of thermal anneal at more than 500°C.  
Ko discloses in [0023] that after forming an oxide by CVD for a STI application, following it by a step of thermal anneal at more than 500°C, specifically at about 800°C.  
Given the teachings of Ko, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Tseng in view of Kang by employing the well known or conventional features of STI dielectric fabrication, such as displayed by Ko, by .	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Kang as applied to claim 8 above, and further in view of Sakamoto (US 2016/0005840 and Sakamoto hereinafter).
Although the structure disclosed by Tseng in view of Kang shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
wherein the insulating portion is made of silicon oxide.  
Tseng discloses a shallow trench isolation region (the insulating portion) made of an oxide and a deep trench isolation region made of a liner of an oxide and a core of polysilicon to isolate adjacent devices.
Sakamoto discloses a shallow trench isolation region 21 made of silicon oxide and a deep trench isolation region 22 made of a liner of an oxide and a core of polysilicon to isolate adjacent devices.
Therefore, Sakamoto discloses wherein the insulating portion (22) is made of silicon oxide (Figs. 1 and 4; [0050]).  
A person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to choose silicon oxide as the oxide of the insulating portion since silicon oxide is a well-known dielectric material and would have resulted in the predictable results of providing electrical isolation from layers formed over the polysilicon core and the polysilicon core.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
In the remarks, applicant argues in substance that in Kang, the second opening is formed before the deposition of the electrically-insulating layer and the layer of the filling material and, therefore, before the removal of the parts of these layers present on the surface of the substrate.
Examiner respectfully traverses applicant’s remarks. Kang is relied upon for the teaching that the electrically-insulating layer can be formed over the first surface of the substrate and not the order or manner in which the trenches are formed. In response to applicant's argument that Kang forms the second trench/opening prior to forming the electrically-insulating layer and the filling material and therefore before the removal of these parts on the first surface of the substrate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Tseng discloses forming the layer of material of electrically insulating layer only in the opening, then forming the filling material over the first surface and into the opening, and then removing the filling material from the first surface (see Figs. 10 and 11). Tseng also discloses in Fig. 12 removing the exposed electrically insulating layer such that it is only present underneath 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813